Case: 1:20-cv-00537-MWM Doc #: 8 Filed: 12/17/20 Page: 1 of 1 PAGEID #: 901

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

VICTORIA COLEMAN, et al., Case No. 1:20-cv-537

Plaintiffs,
District Judge Matthew W. McFarland
V.

WILLIAM P. BARR,
UNITED STATES ATTORNEY
GENERAL, et al.,

Defendants.

 

 

ORDER GRANTING JOINT MOTION TO SEAL U.S. CITIZENSHIP AND
IMMIGRATION SERVICES’ CERTIFIED ADMINISTRATIVE RECORD (Doc. 7)

 

Having review the Joint Motion (Doc. 7) and its supporting memorandum, the Court finds
that the Certified Administrative Record (“CAR”) includes documents and materials related to the
denial of Plaintiffs’ I-130 petition, and many of the pages contain personal information including
names, social security numbers, and dates of birth, as well as personal photos of individuals involved
in this case. This information is subject to privacy protection under the Privacy Act, 8 U.S.C. §
552a(b) and Federal Rule of Civil Procedure 5.2, among other laws. Plaintiffs’ interest in
maintaining the privacy of these materials outweighs the public’s interest, if any, in access to such
materials. Accordingly, the Court GRANTS the Joint Motion to Seal the CAR and it shall remain
sealed until further order of this Court.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN sh WM OF OHI

By:

 

JUDGE MATTHEW W. McFARLAND
